                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
      GARY JACOBS,
 3    CHRIS MILANO,                                  )
      SEAN REARDON,                                  )             3:18 cv 05823-JSC
                                                                  4:18-cv-05823-HSG
                                                         Case No: _______________
 4                                                   )
      MARK WAY,                      Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
           v.
     CITY OF BELMONT , CALIFORNIA
                                                     )   PRO HAC VICE
 6                                                   )   (CIVIL LOCAL RULE 11-3)
     and                                             )
 7   BELMONT FIRE PROTECTION                         )
                             Defendant(s).
     DISTRICT,                                       )
 8
         I, 5IPNBT"8PPEMFZ              , an active member in good standing of the bar of
 9     DISTRICT OF COLUMBIA , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: GARY JACOBS, et al.                       in the
                                                                   CHRISTOPHER PLATTEN
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     WOODLEY & MCGILLIVARY, LLP                          WYLIE, MCBRIDE, PLATTEN, & RENNER
       1101 Vermont Avenue, NW, Suite 1000                 2125 Canoas Garden Avenue, Suite 120
14     Washington DC 20005                                 San Jose California 95125
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15       202-833-8855                                        408-979-2920
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16      UBX!XNMBCPSMBXDPN                                  DQMBUUFO!XNQSMBXDPN
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is:        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: September 27, 2018                                /T5IPNBT"8PPEMFZ
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
                                                                  5IPNBT"8PPEMFZ
25       IT IS HEREBY ORDERED THAT the application of                                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/3/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
